Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-2381-MEH

   WALTER CHARNOFF

         Plaintiff,

  v.
   NANCY LOVING d/b/a ARTSUITE NY, ART PORT LLC,
   STUDIO 41, LLC, ALICIA ST. PIERRE, MARTIN ST. PIERRE,
   ISP HOLDINGS, INC., and DAVID HINKELMAN

          Defendants.



       PLAINTIFF’S MOTION FOR LEAVE TO ADD A CLAIM FOR EXEMPLARY
                                DAMAGES


         Walter Charnoff, (“Plaintiff”) by and through his undersigned counsel of record, The

  Law Office of Ian T. Hicks, LLC, hereby respectfully files his Motion for Leave to Add a Claim

  for Exemplary Damages:

         Certificate of Conferral: Undersigned counsel conferred with opposing counsel.

  Although a response was not yet received, it is believed to be opposed. The undersigned will

  update the conferral certificate once a response to the conferral is received.

                                      I.      INTRODUCTION

         Plaintiff respectfully requests leave of Court to add a claim for exemplary damages to the

  Second Amended Complaint (“SAC”). Plaintiff previously amended the substantive allegations,

  and now seeks to add a claim for exemplary damages, against Nancy Loving (“Ms. Loving”),

  David Hinkelman (“Mr. Hinkelman”), and Art Port LLC (“AP”).
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 2 of 11




         The SAC added (1) David Hinkleman (“David”), Martin and Alicia St. Pierre (“Martin”

  and “Alicia,” or “the St. Pierres”), and ISP Holdings, Inc., (“ISP”), the St. Pierres’ entity as

  Defendants, (2) added David to the existing claims for unjust enrichment, fraudulent

  misrepresentation, civil theft, and conversion, (3) added David to new claims for civil conspiracy

  and tortious interference, (4) added Alicia and Martin to an existing claim for unjust enrichment,

  (5) added Alicia and ISP to new claims for civil conspiracy and tortious interference, and (6)

  added Martin and ISP to an existing claim for unjust enrichment.

         This action arises out of Plaintiff’s purchase of certain artworks authored by Harold

  Garde (“Garde”), which were sold by Nancy, the owner and operator of ArtPort LLC (“AP”) an

  art gallery operating under the fictitious name of ArtSuite NY (“AS”), while acting as the

  actually authorized agent of Studio 41, LLC, (“S41”), which is Garde’s entity used for

  transacting business in his artworks. David is Nancy’s life partner, and a former business

  associate of Plaintiff, who introduced Plaintiff to Nancy.

         David was also, according to declarations filed by Nancy and David in this action with

  their Reply to the Order to Show Cause and filed on September 30, 2019 at docket entries 21-1

  (the “Loving Declaration”) and 21-3 (the “Hinkelman Declaration”) (collectively “The

  Declarations”) a part owner of AP. The St. Pierres were also owners of AP, according to the

  Declarations, but allegedly had their interest through ISP. The Declarations, along with the 2016

  Tax Return filed with Defendants’ Motion to Dismiss for Lack of Jurisdiction at Docket Entry

  11-3 (the “2016 Return”), have further implicated David, the St. Pierres, and ISP as owners, and

  have further amplified the grounds for their potential liability.




                                                    2
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 3 of 11




          Filed concurrently herewith is an Affidavit executed by Plaintiff as Exhibit A1, which

  establishes that Ms. Loving, while working on behalf of AP and for her own benefit, and in

  conjunction with Mr. Hinkelman, made a broad array of fraudulent misrepresentations and

  omissions in order to induce Plaintiff to purchase the art at issue in this litigation. This is more

  than sufficient to meet the minimal threshold of prima face proof of a triable issue of exemplary

  damages that these Defendants acted with fraud, malice, or willful or wanton conduct under

  C.R.S. § 13-21-102.

          Accordingly, exemplary damages should be treated as having been added to the SAC,

  and a category of damages that Plaintiff may pursue in this civil action against these Defendants

  on their tort claims.

                                     II.    LEGAL STANDARD

          Leave to amend “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).

  This is a “mandate . . . to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). Leave to

  amend is a matter committed to the court's sound discretion and is not to be denied without the

  court giving some reason or cause on the record. Fed. Ins. Co. v. Gates Learjet Corp., 823 F.2d

  383, 387 (10th Cir. 1987).

          Leave may be denied when the amendment would cause undue prejudice to the opposing

  party, when the movant has unduly delayed in requesting leave, when the movant acts on a bad

  faith or dilatory motive, or when the amendment would be futile. Foman, 371 U.S. at 182; State

  Distribs., Inc. v. Glenmore Distilleries, 738 F.2d 405, 416 (10th Cir. 1984). In exercising its

  discretion, the court must be mindful that the Federal Rules of Civil Procedure are designed to


  1
   Plaintiff is not refiling the voluminous exhibits to Exhibit A, which are identical to those filed
  with his Response to the Motion to Dismiss for Lack of Jurisdiction at Docket Entry 15-1 – 15-
  14, but instead incorporating them by reference herein to Exhibit A under Fed. R. Civ. P. 10 and
  Fed. R. Evid. 201(d).
                                                    3
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 4 of 11




  facilitate decisions on the merits rather than on pleading technicalities. Koch v. Koch Indus., 127

  F.R.D. 206, 209 (D. Kan. 1989).

         In terms of undue delay, delay itself is not sufficient, it must be a delay that has no

  adequate explanation, in consideration of the time periods typically encountered in federal

  litigation. See, e.g., Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006).

  “Specifically, the . . . Tenth Circuit has determined that district courts should grant leave to

  amend when doing so would yield a meritorious claim.” Burleson v. ENMR–Plateau Tel. Co-op.,

  2005 WL 3664299, at *2 (D.N.M. Sept.23, 2005) (Browning, J.) (citing Curley v. Perry, 246 F.3d

  1278, 1284 (10th Cir. 2001)).

         Under C.R.S. § 13-21-102(1.5)(a), “[a] claim for exemplary damages . . . may be allowed

  by amendment to the pleadings only after the exchange of initial disclosures . . . and the plaintiff

  establishes prima facie proof of a triable issue.” The statute “contemplates that the discovery

  process will provide the requisite prima facie evidence to support a claim for exemplary

  damages.” Henrickson v. Doyle, 2015 WL 2106225 at *3 (D. Colo. May 4, 2015) (citing Stamp

  v. Vail Corp., 172 P.3d 437, 449 (Colo. 2007)). In order for exemplary damages to be awarded,

  the defendant’s conduct must be “attended by circumstances of fraud, malice, or willful or

  wanton conduct.” C.R.S. § 13-21-102(1)(a).

         “Willful or wanton conduct” is defined as conduct that is “purposefully committed which

  the actor must have realized as dangerous, done heedlessly and recklessly, without regard to

  consequences, or of the rights and safety of others, particularly the plaintiff.” Stamp, 172 P.3d at

  442 (quoting C.R.S. § 13-21-102(1)(b)).

         The Colorado Supreme Court has noted that “[w]here the defendant is conscious of his

  conduct and the existing conditions and knew or should have known that injury would result, the

  statutory requirements” are met. See Coors v. Security Life Ins., 112 P.3d 59, 66 (Colo. 2005);
                                                    4
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 5 of 11




  Miller v. Solaglass Cal., Inc., 870 P.2d 559, 568 (Colo. 1993) (Willful and wanton conduct is

  conduct that “creates a substantial risk of harm to another and is purposefully performed with an

  awareness of the risk in disregard of the consequences.”); see also Cunningham v. Standard Fire

  Ins. Co., 2008 WL 4371929 at *2 (D. Colo. Sept. 23, 2008) (mere inaction by defendant-insurer

  constituted prima facie proof of willful or wanton conduct).

         To establish prima facie proof of a triable issue, the plaintiff is not required to show that

  the evidence is sufficient to survive a defendant's motion for summary judgment on the issue of

  exemplary damages, and plaintiff’s burden of proof at trial to prove exemplary damages is

  irrelevant to the amendment analysis. See, e.g., E & S Liquors, Inc. v. U.S. Fidelity & Guar. Co.,

  2009 WL 837656, at *2-3 (D. Colo. March 26, 2009) (differentiating the standard for granting

  leave to amend from evaluation of whether evidence is sufficient to defeat summary judgment)

  (applying Colorado law).

         In order to establish prima facie proof of a triable issue, a plaintiff must articulate “‘[a]

  reasonable likelihood that the issue [of whether a defendant's conduct was willful and wanton]

  will ultimately be submitted to the jury for resolution.’” Leidholdt v. District Court, 619 P.2d

  768, 771 n. 3 (Colo. 1980). In analyzing this question, the evidence and any inferences

  therefrom must be viewed in the light most favorable to the plaintiff. See Am. Econ. Ins. Co. v.

  William Schoolcraft, 2007 WL 160951, at *4 (D. Colo. Jan. 17, 2007) (applying Colorado law).

  Indeed, the Supreme Court has acknowledged that “[t]he trial judge should grant the plaintiff

  some leeway in establishing his prima facie case.” Leidholdt, 619 P.2d at 771 (Colo. 1980).

        III.    STATEMENT OF FACTS RELEVANT TO EXEMPLARY DAMAGES

         1.      Mr. Charnoff met Ms. Loving on March 17, 2015 in New York. See Aff. of

  Walter Charnoff, attached as Exhibit A, ¶¶ 5-11. Mr. Charnoff’s encounter with Ms. Loving on

  that date was unplanned, solely social in nature, and he did not discuss the purchase of artwork
                                                    5
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 6 of 11




  of any kinds, then or to take place at any point in the future. Id.. Mr. Charnoff was in New

  York for the exclusive purpose of attending business meetings with potential funding partners for

  his three start-up companies. Id., ¶¶ 5-8

          2.     Those business meetings had been setup in advance, and Mr. Hinkelman attended

  because he was a consultant hired by Mr. Charnoff, as evidenced by an email from Mr.

  Hinkelman dated March 8, 2015. See Ex. A, ¶ 7;. During one of those meetings, because it was

  Mr. Charnoff’s birthday, Mr. Hinkelman made reservations at a local restaurant. Id., ¶ 9. The

  initial plan was for the dinner to be attended by Jeff Gravelle, Mr. Hinkelman, and their

  respective girlfriends, including Ms. Loving. Id., ¶ 10.

          3.     Mr. Hinkelman, while making the reservations, informed Mr. Charnoff that Ms.

  Loving had an event at her gallery for Mr. Garde, to which I had not been invited nor informed

  of. Id., ¶ 11. Mr. Hinkelman asked if Mr. Garde could also attend my dinner, because he was in

  town for an event with Ms. Loving, and they did not want to leave him aside for the evening.

  Id.. Mr. Charnoff had never met Mr. Garde, had no idea who he was, and he only agreed to his

  attendance to be accommodating. Id.,¶¶ 12-13.

          4.     Mr. Charnoff met Ms. Loving for the purpose of picking her and Mr. Garde up

  on the way to my birthday dinner. Id., ¶¶ 14-15. This brief, unplanned, purely social encounter

  happened on March 17, 2015, not in 2016, contrary to Ms. Loving’s Affidavit (the “Loving

  Affidavit”) and was wholly unrelated to Mr. Charnoff’s purpose for being in New York at that

  time. Id., ¶ 15. Mr. Charnoff had zero intertest in purchasing art at that time, and lacked the

  financial ability to purchase art, because he was a struggling entrepreneur who had placed his life

  savings into his start-up companies and, in fact, had mortgaged his home for additional funding.

  Id., ¶ 13.



                                                   6
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 7 of 11




         5.      On October 9, 2015, Mr. Charnoff completed the sale of his companies, and Mr.

  Hinkelman and Ms. Loving began repeatedly stating that because Mr. Hinkelman had helped sell

  his companies, it was “time to return the favor” by making a substantial purchase from Ms.

  Loving’s gallery. Id., ¶¶ 20-22. Contrary to the Loving Affidavit, while Mr. Charnoff was

  located in Colorado, Ms. Loving emailed him a portfolio of “New Garde Selections” that she

  asked him to purchase. Id., ¶ 23.

         6.      On June 24, 2016, Mr. Hinkelman emailed Mr. Charnoff and solicited him while

  he was located in Colorado, to purchase art for from Ms. Loving’s gallery, and informed Mr.

  Charnoff that he and Ms. Loving would be traveling to Colorado and wanted to meet for that

  purpose. Id., ¶ 24. On July 1, 2016, Mr. Charnoff met with Mr. Hinkelman and Ms. Loving at

  an Italian restaurant in Boulder County, Colorado, for the sole purpose of having Ms. Loving

  present Mr. Charnoff with a proposed portfolio of Mr. Garde’s artworks. Id., ¶ 25.

         7.      On July 3, 2016, Mr. Charnoff met again with Ms. Loving and Mr. Hinkelman at

  the St. Julian Hotel in Boulder, Colorado. While there, Mr. Charnoff finalized his selections,

  negotiated price and terms for the purchase of Mr. Garde’s artworks. The purchase of art was

  the sole purpose of that meeting. Id., ¶ 26. On July 6, 2016, Ms. Loving sent Mr. Charnoff an

  email while he was in Colorado, confirming his selections from that meeting. Id., ¶¶ 27-28. In

  that email, Ms. Loving stated pricing was set by the Garde family. Id..

         8.      On July 11, 2016, while located in Colorado, Ms. Loving emailed Mr. Charnoff to

  setup final payment and delivery instructions from their meetings in Colorado. Id., ¶ 29. From

  the time period of their first two meetings in Colorado, as well as numerous text messages,

  emails, and phone calls, Ms. Loving stated she had the exclusive contract to sell Mr. Garde’s

  artworks. Id., ¶ 30. She further stated that she split the proceeds 50/50 with S41, contrary to the

  S41 Affidavit. Id., ¶ 31. She also stated there were 3 owners of AP, consistent with the 2016
                                                   7
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 8 of 11




  Tax Return attached as Exhibit B to Defendants’ Motion, which identifies that three K-1 forms

  were issued, for three owners on page 1. Id., ¶¶ 32-33.

         9.      On July 11, 2016, while Mr. Charnoff was in Colorado, Ms. Loving sent an email

  to Mr. Charnoff stating that because there had been substantial recent museum and private

  collector acquisitions of Mr. Garde’s artworks, the price would soon increase and Mr. Charnoff

  would be required to promptly purchase the artworks selected to avoid this increase. Id., ¶ 34

  Mr. Charnoff substantially relied on this representation. Id., ¶¶ 35-39. Ms. Loving also stated

  that she had cleared pricing with the Garde family. Id., ¶ 28.

         10.     However, the Federal Tax Return submitted by Ms. Loving only shows

  $48,502.00 in revenue for 2016, and $45,120.00 was from Mr. Charnoff’s First Purchase. Id., ¶¶

  36-37. Since Ms. Loving had the exclusive right to sell Mr. Garde’s art, the “substantial . . .

  acquisitions” should have occurred in 2016 and been reported on her Tax Return. Id., .

         11.     In any event, Mr. Charnoff’s First Purchase accounted for 93% of Ms. Loving,

  AP, and AS’s revenue in 2016, and the $45,120.00 in purchase funds were wired from a

  Colorado bank to Ms. Loving and AP, the time period when the S41 Affidavit states Ms. Loving

  had the exclusive right to sell Mr. Garde’s artworks. Id.

         12.     On July 24, 2016, Ms. Loving sent Mr. Charnoff an email wherein she confirmed

  (1) his decision to purchase items art; (2) that there would be no sales tax because the purchase

  occurred outside of Colorado; and (3) that AP would cover the costs of shipping. Id., ¶ 40. Ms.

  Loving emailed on August 10, 2016, as well, stating that she had discussed my purchase with

  Mr. Garde, contrary to the S41 Affidavit. Id., ¶¶ 41-42. In an email dated August 29, 2017, Ms.

  Loving also promised to provide certificates of authenticity, a portfolio, and a receipt. Id., ¶¶ 40-

  42.



                                                    8
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 9 of 11




         13.     In July of 2017, Mr. Charnoff was in Connecticut for business meetings with Mr.

  Hinkleman and Mr. Gravelle. Id., ¶ 46. After these meetings, Mr. Charnoff went to Mr.

  Hinkelman’s house to hang out in a purely social context. Id.. Ms. Loving showed Mr. Charnoff

  some artworks, but he never made any selections or decisions outside of the state of Colorado.

  Id., ¶ 47. Mr. Charnoff made another purchase of Mr. Garde’s artworks, based on selections

  made while located in Colorado, which were paid for my two wires and a check. Id., ¶¶ 47-48.

  The check was picked up by Mr. Hinkelman while physically located in Colorado from Mr.

  Charnoff’s home. Id., ¶ 48

         14.     From the date of the First Purchase, through the Second Purchase, and thereafter,

  Mr. Charnoff communicated with Defendants only while he was located in Colorado with

  respect to the art and their art-related dealings. Id., ¶ 49. Ms. Loving and Mr. Hinkelman

  travelled to Colorado approximately seven times for the purpose of soliciting Mr. Charnoff to

  purchase art, and to discuss the terms and pricing for such purchases. See, e.g., id., ¶¶ 43-45

         15.     During this time period, Mr. Charnoff, directly or through counsel, has

  communicated with Ms. Loving, AP, and AS dozens of times in an effort to obtain his art, and

  has been the subject of numerous misrepresentations, attempts to change the terms of our deals,

  and other wrongful acts while in Colorado. Id., ¶ 50. In one email, dated June 25, 2019, Ms.

  Loving attempted to force Mr. Charnoff to sign a contract that was directly contrary to their

  agreement, and which included an “as-is” clause for art he hadn’t inspected. Id., ¶ 52.

                                   IV.     LEGAL ARGUMENT

     Plaintiff’s Evidence Shows Prima Face Proof of a Triable Issue of Exemplary Damages

         This civil action arises out of the purchase of artworks that were allegedly fraudulently

  induced by misrepresentations of Ms. Loving, AP, and Mr. Hinkelman. These misrepresentations

  concern, primarily, (1) the statement that artworks by the artist in question, Harold Garde
                                                   9
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 10 of 11




   (“Garde”) were being purchased by private collectors and museums, and would soon be going up

   in value and (2) the intent to actually deliver the art when it was paid for and honor the terms of

   the parties’ deal.

           The attached Exhibit A demonstrates that these misrepresentations were made, that they

   were material, and that they were relied upon by Plaintiff in making his purchases of art. See

   Statement of Material Facts, ¶¶ 6-14. More specifically, Exhibit A shows that in fact, because AP

   and Ms. Loving were the sole sellers of Garde’s art, and they did not actually sell anything more

   than the art sold to Plaintiff based on their tax returns, there were no such acquisitions and Ms.

   Loving and AP were simply misrepresenting facts in a fraudulent manner to induce a purchase of

   art. Moreover, Exhibit A shows that Ms. Loving and AP have failed to honor the material terms

   of their deal with Plaintiff, including refusing to even ship the art until litigation was commenced.

   See Statement of Material Facts, ¶ 15. Finally, Exhibit A shows that Mr. Hinkelman acted in

   concert with Ms. Loving and AP to facilitate these fraudulent misrepresentations.

           This evidence meets the minimal threshold necessary to show that these Defendants acted

   with fraud, malice, or willful or wanton conduct, and therefore exemplary damages are proper

   under C.R.S. § 13-17-102. Those damages should be treated as added to the SAC, and should be

   pursuable at trial by Plaintiff.



                                         V.      CONCLUSION

           Plaintiff respectfully requests the instant Motion be granted, and that exemplary damages

   be treated as added to the Second Amended Complaint against Ms. Loving, Mr. Hinkelman, and

   AP.




                                                    10
Case 1:19-cv-02381-LTB-MEH Document 66 Filed 02/12/20 USDC Colorado Page 11 of 11




            February 12, 2020.

                                                  Respectfully submitted,

                                                  THE LAW OFFICE OF IAN T. HICKS LLC


                                                  By         s/ Ian T. Hicks
                                                            Ian T. Hicks
                                                       Original Signature on File at The Law Office of
                                                       Ian T. Hicks, LLC




                                           Certificate of Service

            The undersigned certifies that on the date of this filing, the foregoing was served through

   ECF upon Defendants’ counsel, per the below, as required by Fed. R. Civ. P. 5 and any local

   rules:

   Shoemaker Ghiselli + Schwartz, LLC
   Elizabeth H. Getches
   Cynthia A. Mitchell
   SHOEMAKER GHISELLI + SCHWARTZ LLC
   1811 Pearl Street
   Boulder, CO 80302
   Telephone: (303) 530-3452
    FAX: (303) 530-4071
   Email: lgetches@sgslitigation.com
   Attorney for Defendants




                                                                    s/Ian T. Hicks, Esq.




                                                    11
